I regard as an understatement the characterization, in the opinion, of the record as to the facts concerning the movements of the parties and the state of the traffic as "obscure." Making liberal allowance for the difficulties of the plaintiff in understanding and in making himself understood, I maintain that it was incumbent upon him to make out a more intelligible case indicating negligence of the defendant and negativing contributory negligence than is disclosed by the evidence. It seems to me that the memorandum of decision shows that the trial court gave the plaintiff the benefit of the most favorable construction that the evidence will reasonably bear, and that it was right in setting the verdict aside.
In this opinion MALTBIE, C.J., concurred. *Page 121